                     Case 19-21621-AJC       Doc 91    Filed 11/02/20   Page 1 of 2

                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

                                                                     CASE NO.: 19-21621-BKC-AJC
                                                                  PROCEEDING UNDER CHAPTER 13

IN RE:

MARY Z MIRIAN

_____________________________/
DEBTOR

         NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN

    YOU ARE HEREBY NOTIFIED that the Debtor's Motion to Modify Confirmed Plan has been
continued to November 17, 2020 at 9:00 AM by TELEPHONE through CourtSoutions LLC. To
participate through CourtSolutions, you must make a reservation in advance no later than 3:00 p.m., one
business day before the date of the hearing.              Reservations should be arranged online at
https://www.court-solutions.com If a party is unable to register online, a reservation may also be made by
telephone at (917)746-7476.


  I HEREBY CERTIFY that a true and correct copy of the foregoing Notice Continuing Debtor's
Motion to Modify Confirmed Plan was mailed to those parties listed on this 2nd day of November, 2020.




                                                        _____________________________________
                                                         /s/ Nancy K. Neidich
                                                         NANCY K. NEIDICH, ESQUIRE
                                                         STANDING CHAPTER 13 TRUSTEE
                                                         P.O. BOX 279806
                                                         MIRAMAR, FL 33027-9806
               Case 19-21621-AJC    Doc 91    Filed 11/02/20   Page 2 of 2
                                   NOTICE CONTINUING DEBTOR'S MOTION TO MODIFY CONFIRMED PLAN
                                                                       CASE NO.: 19-21621-BKC-AJC

                                    SERVICE LIST

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

DEBTOR
MARY Z MIRIAN
2750 NE 183 STREET APT 1811
NORTH MIAMI BEACH, FL 33160

ATTORNEY FOR DEBTOR
CAROLINA A. LOMBARDI, ESQUIRE
LEGAL SERV. OF GREATER MIAMI
4343 W FLAGLER STREET
SUITE 100
MIAMI, FL 33134

CAROLINA A. LOMBARDI, ESQUIRE IS HEREBY DIRECTED TO MAIL A CONFORMED COPY
OF THIS NOTICE TO ALL CREDITORS AND INTERESTED PARTIES IMMEDIATELY UPON
RECEIPT THEREOF.
